DETAILED ACTION
Allowable Subject Matter
Claims 1-3,6,7,9,10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2016/0181358 A1 to Zhang et al. teaches an integrated circuit (IC) structure (e.g. FIG. 1, 2, 4I, 4J), comprising:
a substrate (105, ¶ [0015]);
a first fin (120, ¶ [0016]) over the substrate;
a source region (“S” 210, ¶ [0020]-[0023]) and a drain region (“D” 215) in the first fin;
a first gate structure (220, ¶ [0023]) and a second gate structure (230) over the first fin, the first (220) and the second (230) gate structures positioned between the source region (210) and the drain (215) region;
a buried insulator layer (STI 110, ¶ [0015]);
a first well (205, ¶ [0020]) in the substrate and including a first type of dopant (P-Well);
a second well (115, ¶ [0020]) in the substrate and laterally adjacent to the first well, the second well
including a second type of dopant (N-Well) that is different from the first type of dopant;
a channel region (see Examiner-annotated figure below) adjacent to the source region; and
a drain extension region (see Examiner-annotated figure below) adjacent to the channel region and laterally disposed between the channel region and the drain region,
wherein the source region (“S” 210) and the channel region are disposed above the first well (205),
wherein the drain extension region and the drain region (“D” 215) are disposed above the second well (115), and
wherein the first fin has a fin length (FIG. 4A length “L”), as discussed previously.

    PNG
    media_image1.png
    569
    869
    media_image1.png
    Greyscale

Prior art e.g. U.S. Patent Application Publication Number 2016/0027684 A1 to Chang et al. teaches (e.g. FIG. 3B) wherein a buried insulator includes a portion (i.e. portion of 140 extending into/under fin in region 145, ¶ [0027]) under a fin along the entire length of the fin (e.g. as shown in FIG. 6, ¶ [0031],[0032], and since the undercut is formed during fin formation e.g. FIG. 8C-8D and filled with the buried insulator e.g. FIG. 8E), as discussed previously.
Although prior art generally teaches wherein a buried insulator layer may have a lateral length that is smaller than the lateral length of the device, e.g. U.S. Patent Application Publication Number 2019/0131390 A1 to Huang et al. FIG. 4A,4B,4C buried insulator 39, or U.S. Patent Application Publication Number 2018/0012966 A1 to Ning buried field shield 22, or U.S. Patent Application Publication Number 2012/0241862 A1 to Zhang et al. buried insulator 182, prior art fails to reasonably teach or suggest all of the limitations of amended claim 1.  Claims 2,3,6,7,9,10 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891